Plaintiff in error was convicted at the June, 1911, term of the county court of Washington county, on a charge of having possession of intoxicating liquor with the unlawful intent to sell same, and his punishment fixed at a fine of fifty dollars and confinement in the county jail for a period of thirty days. The Attorney General has filed a motion to dismiss the appeal on the following ground:
"Because the record shows that this is an attempted appeal from a judgment of conviction for a misdemeanor rendered in the county court of Washington county on the 5th day of June, 1911, and the petition in error and case-made were not filed in this court until the *Page 706 
14th day of August, 1911, more than 60 days after the rendition of such judgment, no order having been made extending the time within which to file petition in error and case-made in this court beyond the time allowed by law."
There is no answer to the motion to dismiss. We take it as confessed. The motion is sustained, and the appeal accordingly dismissed.